Mr. Justice Sharswood
delivered the opinion-of the court,
The rule of the common law that the goods of a stranger on demised premises are subject to the distress of the landlord has yielded, and must continue to give way to the growing necessities of trade and business. As Chief Justice Gibson has said: “ There is little reason to doubt that the exceptions will, in the end, eat out the rule.” It is not a subject upon which it would be wise to draw refined distinctions. It was settled in Brown v. Sims, 17 S. & R. *441188, that goods on storage were exempt, though the business of the tenant was not exclusively that of a warehouseman. Certainly a man may safely intrust his cattle to a farmer to agist, who raises his own beasts for the drove or the market. Nor is there any reason why a similar principle should not be applied to the case of goods intrusted to an agent to be sold on commission. It is notoriously the usage for merchants — not holding themselves out as commission merchants — to receive and sell goods in that way. In the particular case before us it would seem reasonable to infer that the products of sewing machine companies, the machines themselves being known by the name of the manufacturers, are usually sold by these agents on commission. There was enough to put the landlord on inquiry if notice was necessary. The broad principle which governs the case has been succinctly and happily expressed by our brother Mercur, in Karns v. McKinney, 24 P. F. Smith 390. “ The principle,” he says, “ covering these cases during the tenancy, except when the goods are in the custody of the law, is this: Where the tenant, in the course of his business, is necessarily put in possession of the property of those with whom he deals or of those who employ him, such property, although on the demised premises, is not liable to distress for rent due thpreon from the tenant.”
The judgment entered on the decision of the referee is reversed, and the record is remitted to the Court of Common Pleas that judgment may be there entered for the plaintiffs, and their damages for detention ascertained by a writ of inquiry.
Judgment reversed and record remitted.